Citation Nr: 1309446	
Decision Date: 03/20/13    Archive Date: 04/01/13

DOCKET NO.  11-27 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for roseacea disorder (claimed as radiation burn to the cheek).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to January 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota which, in part, denied service connection for roseacea. 

A videoconference hearing was held in February 2013 before the undersigned who is rendering the determination in this case.  The veteran also offered testimony in October 2009 before a DRO hearing officer.  Transcripts of both hearings are 
in the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he developed rosacea at some point after service as a result of burns from ionizing radiation exposure.  The record documents that he participated in atomic exercises during active service during Operation HARDTACK-I.  The Board notes that rosacea is not a disease subject to service connection on a presumptive basis through exposure to a radiation risk activity, and is not currently recognized as a radiogenic disease.  See 38 C.F.R. §§ 3.309(d) and 3.311.

A July 2011 letter from Dr. Joseph Luger notes that he had treated the Veteran for various skin cancers of the scalp, face, and nose for several years.  He explained that the Veteran has had solar related skin cancers as well as actinic keratosis in diffuse areas of involvement treated periodically.  

The record shows that the Veteran was afforded a VA examination in August 2008 in connection with his claim.  At that time, the examiner diagnosed rosacea, and noted the absence of a radiation burn.  The examiner did not, however, address the etiology of the rosacea.  The examiner did not explicitly discuss whether the rosacea originated from radiation exposure in service, from solar exposure, or whether the disorder was otherwise etiologically related to service.  The case therefore must be remanded for another VA examination 

Accordingly, this case is remanded for the following actions:

1.  Arrange for the Veteran to undergo a VA examination to determine the nature, extent and etiology of any rosacea.  All indicated studies should be performed.  

With respect to any rosacea diagnosed, the examiner should be requested to provide an opinion as to whether it is at least as likely as not that the disorder is etiologically related to service, including as a result of exposure to ionizing radiation or solar radiation.  If the examiner does not diagnose rosacea, the examiner should nevertheless offer the same opinions with respect to the rosacea the Veteran had in August 2008.

The rationale for all opinions expressed should be explained.  The relevant documents in the Veteran's claims files should be made available to the examiner. 

2.  Thereafter, and after undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the RO/AMC should issue a supplemental statement of the case, and should provide the Veteran and his representative an opportunity to respond.

After the Veteran and his representative have been given an opportunity to respond to the supplemental statement of the case and the period for submission of additional information or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  The Veteran and representative have the right to submit additional evidence and argument on the matter the Board has remanded to the RO/AMC.  Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


____________________________________________
Thomas H. O'Shay 
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


